Jenkins, J.
To a suit on a promissory note the maker pleaded material alterations such as would work his discharge. While he did not profess to have a clear and distinct recollection as to what was the form of the note when signed by him eight years previously, he did swear that he did not think that the alleged material addition in question was embraced in the note at that time; and as this evidence was to some extent corroborated by his testimony that the alleged material alteration was contrary to the distinct understanding then had as to the terms of the agreement, and also by evidence of other parties relative to the physical appearance of the instrument, the verdict in his favor, which has the approval of the trial judge, will not be disturbed. Atlanta National Bank v. Bateman, 21 Ga. App. 624 (2) (94 S. E. 853).

Judgment affirmed.


Wade, C. J., and Luke, J., concur.